     Case 2:20-cv-03386-PA-AGR Document 38 Filed 01/19/21 Page 1 of 2 Page ID #:148
                                                            cc: Fiscal;
                                                                                              JS-6

 1    Joel J. Loquvam, SBN 1296111
 2            Joel@LAEstatePlan.com
      Law Offices of Joel J. Loquvam & Associates
 3    9701 Wilshire Boulevard, Suite 1000
      Beverly Hills, CA 90212
 4    Telephone: (310) 724-7377
      Facsimile: (310) 724-7377
 5
      Attorneys for Defendants, Mariela Henares
 6    Priesler and Carmen Henares Bryan

 7                                       UNITED STATES DISTRICT COURT

 8                         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

 9

10    PRIMERICA LIFE INSURANCE                              Case No. 2:20-cv-3386-PA-AGR
      COMPANY, a corporation,
11                                                          Hon. Percy Anderson
                     Plaintiff,
12                                                          STIPULATED JUDGMENT
            v.
13
      BRUCE DE CARLO, an individual;                        Discovery Cut-off: May 10, 2021
14    MARIELA HENARES PRIESLER, an                          Trial Date: July 20, 2021
      individual; CARMEN HENARES BRYAN,                     Time: 9:00 a.m.
15    an individual,

16                  Defendants.

17

18
      BRUCE DE CARLO, an individual;
19
                     Cross-Claimant,
20        v.

21    MARIELA HENARES PREISLER, an individual;
      and CARMEN HENARES BRYAN, an
22    individual,

23                   Cross-Defendants.

24

25

26
               Having reviewed the Complaint in Interpleader filed by Primerica Life Insurance Company, the
27
      Answer to Complaint in Interpleader and a Cross-Claim Against Cross-Defendants filed by Cross-
28

30         Case No. 2:20-cv-3386-PA-AGR                 1
                                            STIPULATED JUDGMENT - 1
31
     Case 2:20-cv-03386-PA-AGR Document 38 Filed 01/19/21 Page 2 of 2 Page ID #:149




 1    Complainant, Bruce De Carlo (“De Carlo” or “Cross-Complainant”), the Answer to Complaint in
 2    Interpleader filed by Cross-Defendants, Mariela Henares Preisler (“Preisler”) and Carmen Henares Bryan
 3    (“Bryan”) (collectively, “Cross-Defendants”), the Joint Stipulation and Order For Entry of Judgment
 4    executed by counsel for Cross-Complainant and Cross-Defendants, and all other documents and records
 5    filed in this action, and finding that this Court has jurisdiction of the parties and of the subject herein and
 6    that good cause appears, therefore,
 7           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
 8           1.      The death benefits derived from Primerica Life Insurance Policy Number 0488505194
 9    currently on deposit with the Clerk of the United States District Court in and for the Central District of
10    California (the “Death Benefit”) in connection with this action shall be distributed by the Clerk of Court
11    as follows:
12

13    Amount         Distributee                                        Address
14    $160,000.00 Bruce De Carlo c/o Keystone Law Group, Keystone Law Group, P.C.
15                   P.C. Attorney-Client Trust Account                 11300 W. Olympic Blvd., Suite 910
16                                                                      Los Angeles, CA 90064
17    Balance        Mariela    Henares     Preisler   and   Carmen Mariela Henares Preisler and Carmen
18                   Henares Bryan (checks payable to the parties Carmen Henares Bryan c/o Loquvam Law,
19                   [50-50])                                           9701 Wilshire Boulevard, Suite 1000,
20                                                                      Beverly Hills, CA 90212
21           2.      Upon entry of this Stipulated Judgment, and upon the Court Clerk’s distribution of the
22    Death Benefits pursuant to this Stipulated Judgement, this matter will be concluded in its entirety.
23

24    IT IS SO ORDERED.
25

26    Dated: January 19, 2021                                     _______________________________________
                                                                               Percy Anderson
27
                                                                      UNITED STATES DISTRICT JUDGE
28

30          Case No. 2:20-cv-3386-PA-AGR                     2
                                              STIPULATED JUDGMENT - 2
31
